
	
		II
		111th CONGRESS
		2d Session
		S. 3048
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 26, 2010
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve air safety by authorizing the
		  limited use by air carriers of information collected through cockpit voice
		  recorders and flight data recorders, to prohibit tampering with such devices,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pilot Professionalism Assurance
			 Act.
		2.Use of flight information
			(a)AuthorizationNotwithstanding any other provision of law,
			 or any provision in a private contract, air carriers may use information
			 obtained from a cockpit voice recorder or a flight data recorder—
				(1)to discipline or discharge a pilot or
			 flight engineer for actions that endanger the safety or well being of
			 passengers;
				(2)to defend itself in any discipline or
			 discharge grievance proceeding;
				(3)to evaluate or monitor the judgment or
			 performance of an individual pilot or crew member;
				(4)to justify or require a pilot’s submission
			 to a proficiency check or line check; or
				(5)for any other purpose relating to improving
			 the safety or well being of passengers.
				(b)ConfidentialityEach air carrier that has obtained
			 information pursuant to subsection (a) shall keep such information confidential
			 and may only disclose such information to the extent required in an
			 administrative or judicial proceeding.
			3.Tampering with cockpit voice recorder or
			 flight data recorder prohibited
			(a)In generalNo person may tamper with, disable, or
			 destroy any cockpit voice recorder or flight data recorder installed on a
			 commercial aircraft.
			(b)Penalties
				(1)In generalAny person who violates the prohibition
			 described in subsection (a) may be fined up to $2,000 and imprisoned for not
			 more than 5 years.
				(2)Commercial pilotIf a commercial pilot violates the
			 prohibition described in subsection (a)—
					(A)the air carrier employing such pilot shall
			 immediately terminate such employment; and
					(B)the Administrator of the Federal Aviation
			 Administration shall immediately revoke the airman certificate issued to the
			 pilot under section 44703 of title 49, United States Code.
					
